DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1- 4, 6-8, 11-14, 16-18 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakaran, Nisanth et al (PGPUB Document No. 20160048759), hereafter, referred to as “Sudhakaran”, in view of Chen, Yingyu et al (PGPUB Document No. 20140358890), hereafter, referred to as “Chen”, in further view of Adler, Mark et al (PGPUB Document No. 20100114944), hereafter, referred to as “Adler”. 

A system for generating a response to a natural language query, the system comprising (Sudhakaran, Fig. 1 and para 0028 disclose a system for processing natural language queries “ The AIML interpreter may be operable to implement natural language processing of speech and/or text.”): a user input interface of a user equipment device, wherein the user input interface is configured to receive the natural language query from a user; and control circuitry configured to (Sudhakaran, Fig. 1 and para 0028 disclose a system for getting user input from user device as natural language queries  and to generate responses “The AIML interpreter may be operable to implement natural language processing of speech and/or text.”): 
receive, from the user input interface, the natural language query (Sudhakaran, Fig. 6B and para 0084 disclose an user input as “Show my current location”); 
retrieve one or more search results corresponding to the natural language query (Sudhakaran, Fig. 6B and para 0090 disclose that in response to user query “Show my current location” user current location 610 b is being retrieved and displayed on user device “The intelligent UI 114 may present a map that represents the current location of the user 116, as a second message 610 b that corresponds to the received first information response. ”); select, based on a selection criterion, one or more attributes of a plurality of attributes associated with the user(Sudhakaran, Fig. 6B and para 0090 disclose user (device’s) location attribute is being selected for finding user location); 
input into a search engine a query based on both the selected one or more attributes associated with the user and the retrieved one or more search results to perform an additional search; identify, based on the additional search, information associated with both the selected one or more attributes and the retrieved one or more search results (Sudhakaran, Fig. 6B and para 0090 disclose that first result to user’s query 610 b (user positional map)  & user location info (attribute) are being used to make additional queries to find user’s close by contact’s residence location (610c ) or available Wi-fi connections close to user current locations (610d) are retrieved and displayed on user devices “The intelligent UI 114 may present a map that represents the current location of the user 116, as a second message 610 b that corresponds to the received first information response. The intelligent UI 114 may further present a third message 610 c, “Jill's residence is close by”, and an associated location in the map presented as a second message 610 b. The intelligent UI 114 may further present a fourth message 610 d, “I detect many open Wi-Fi connections here”, and an associated location in the map presented as a second message 610 b. The third message 610 c and the fourth message 610 d may correspond to the received two second information responses generated by the contacts expert sub-system 604 e, and the Wi-Fi expert sub-system 604 d, respectively. ”) ; 
and generate the response to the natural language query based on the identified response template and the identified information (Sudhakaran, fig. 7B and para 0091 discloses that based on the response appropriate response template (health-based response template) is being selected “There is further shown a health-706, and a set of second information responses 708 a to 708 e. The health-based response template 706 may comprise multiple set of tags, such as tags 706 a to 706 e to indicate suitable information.”), 
Wherein the response comprises the retrieved one or more search results and the identified information (Sudhakaran, element 710b, 710c &  710d of Fig. 7B disclose display of retrieved search results).
Sudhakaran teaches processing natural language queries to retrieve search result and performing additional searches but he does not explicitly teach determine which query template of a plurality of query templates corresponds to the natural language query; 
However in the same field of endeavor of natural language query processing Chen teaches determine which query template of a plurality of query templates corresponds to the natural language query (Chen, paragraph 0044 and 0091 discloses determining a query template based on the identified query properties “In addition, question parser 204 may convert the input question into a database query statement (e.g., in SQL) based on the identified properties by using a predetermined template. The query statement may then be sent to the query language processor 210 in the DBMS 126 to access data in the database 129.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the processing of natural language queries of Sudhakaran into selection of query template based on property/attribute of Chen to produce an expected result of forming queries adhering the query processing rules. The modification would be obvious because one of ordinary skill 
Sudhakaran and Chen teach processing natural language queries using templates based on query attributes but they don’t explicitly teach identify, based on the one or more attributes associated with the user, a response template of a plurality of response templates previously assigned to the determined query template, wherein each of the plurality of response templates is used for formatting responses;  
However in the same field of endeavor of query analysis Adler teaches identify, based on the one or more attributes associated with the user, a response template of a plurality of response templates  (Adler, paragraph 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query. Selection of a query response template is described in further detail below.”; para 0035 further discloses user attributes such as name, user calendar entries etc. “An example of attribute-value pairs 406 describing an object 404 of a contact item may be: “First name: John, Last Name: Smith,” where “First name” is an attribute and “John” is a value. An example of attribute-value pairs 406 describing an object 404 of a calendar item may be “Title: review meeting,” “Date: Jun. 29, 2008,” “Time: 13:00-14:00, EST.””) previously assigned to the determined query template(Adler, paragraph 0035-0039 discloses query templates are re-usable “the knowledge base 302 for performing in-domain 408 and cross-domain actions 410 and re-usable query response templates 412, as will be discussed later in detail.”;  para 0027 further discloses determination/selection of query template “select an appropriate query response template”), wherein each of the plurality of response templates is used for formatting responses(Adler, paragraph 0059 discloses query response templates are formatting the response in a particular fashion with variable data such as time being inserted in a formatted response “An example of a query response template 412 may be “You have a meeting at [Insert time] with [Insert meeting attendee],” where the domain-specific voice interface 204would fill in the bracketed text with the appropriate information to generate a query response that responds to the user's query.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of input query template of Sudhakaran and Chen into selection of query response template based on user context of Adler to produce an expected result of producing consistent response based on response templates. The modification would be obvious because one of ordinary skill in the art would be motivated to present users a formatted query response in a consistent form based on user context (Adler, para 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query”).

Regarding claim 2 (Original), Sudhakaran, Chen and Adler teach all the limitation of claim 1 and Adler further teaches wherein the plurality of attributes associated with the user comprises at least one of: a plurality of characteristics associated with the user, a location of the user, a date associated with the user's location, and a time of day associated with the user's location (Adler, paragraph 0025 discloses query attributes can be context information about user location, current time etc. “Context information may refer to information to provide context to the query. Context information may include the current time and date, user preferences, location, or other information as will be further described below. ”).

Regarding claim 3 (Previously presented), Sudhakaran, Chen and Adler teach all the limitation of claim 1 and Adler further teaches wherein the control circuitry is further configured to select, based on the selection criterion, the one or more attributes of the plurality of attributes associated with the user by (Adler, paragraph 0027-0028 and 0045 disclose selection based on attributes related to user such as location and other context information “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query. Selection of a query response template is described in further detail below.”): 
determining a weight associated with each attribute of the plurality of attributes associated with the user (Adler, paragraph 0061-0062 further disclose using weight of attributes “Weights for attributes can be based on user preferences.”); 
and identifying the one or more attributes based on the weight associated with each attribute (Adler, paragraph 0061 discloses assigning weights to attributes “Rankings for particular attributes can be induced from information gathered during user interactions with the user terminal 102 or can be explicitly elicited from users. Rankings can be converted to weights w using the following equation (from Multi-Attribute Utility Theory)”).

Regarding claim 4 (Original), Sudhakaran, Chen and Adler teach all the limitation of claim 3 and Adler further teaches wherein the control circuitry is further configured to adjust a corresponding weight associated with an attribute (Adler, paragraph 0061 discloses assigning weights to attributes “Rankings for particular attributes can be induced from information gathered during user interactions with the user terminal 102 or can be explicitly elicited from users. Rankings can be converted to weights w using the following equation (from Multi-Attribute Utility Theory)”)
Chen teaches in response to the attribute being used to identify the response template (Chen, paragraph 0044 and 0091 discloses determining a query template based on the identified query properties “In addition, question parser 204 may convert the input question into a database query statement (e.g., in SQL) based on the identified properties by using a predetermined template. The query statement may then be sent to the query language processor 210 in the DBMS 126 to access data in the database 129.”).

Claim 5 cancelled.

Regarding claim 6 (Previously presented), Sudhakaran, Chen and Adler teach all the limitation of claim 1 and Adler further teaches, wherein the control circuitry is further configured to select, based on the selection criterion, the one or more attributes of the plurality of attributes associated with the user by (Adler, paragraph 0025 discloses identifying criteria for attributes “To select a domain-specific voice interface 204, the classifier voice interface 202 may parse the query to identify attributes of the query. Attributes may be keywords or groups of keywords that may be interpreted as commands by the classifier voice interface 202. ”): 
determining a time of day in the user's location; determining, based on the time of day (Adler, paragraph 0025 disclose selection based on attributes related to user such as location and other context information “Context information may include the current time and date, user preferences, location, or other information as will be further described below. The attribute weights 210 may be information describing the importance of attributes. The attribute weights 210 may be based on user preferences or other information”), 
a relative length of response that the user prefers at the time of day; and adding to the one or more attributes the relative length of response that the user prefers (Adler, here the examiner interprets “a relative length of response that the user prefers at the time of day” as an user preference information which can be process by user terminal as disclosed in paragraph 0025 “The classifier voice interface 202 and the domain-specific voice interface 204 may access the metadata database 116 to personalize each to provide a consistent audible presentation regardless of which voice interface is being used. Within each domain, different metadata may be relevant. The user terminal 102 can process user preferences, either specified through explicit actions on the part of the user, or learned over time, to summarize the data within the user's preferred categories. ”; paragraph 0062 further discloses that verbosity (response length) can be a property for user preference “User preferences may be, for instance, based on a user's affinity for different types of music, the user's preference for more or less verbose communication from the domain-specific voice interface 204”): 

Regarding claim 7 (Previously presented), Sudhakaran, Chen and Adler teach all the limitation of claim 6 and Adler further teaches wherein the control circuitry is further configured to identify, based on the one or more attributes, the response template of the plurality of response templates (Adler, paragraph 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query. Selection of a query response template is described in further detail below.”) previously assigned to the query template by (Adler, paragraph 0035-0039 discloses query templates are re-usable “the knowledge base 302 for performing in-domain actions 408 and cross-domain actions 410 and re-usable query response templates 412, as will be discussed later in detail.”): 
selecting response template based on the length of response that the user prefers (Adler, paragraph 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query.”; paragraph 0062 further discloses that verbosity (response length) can be a property for user preference “User preferences may be, for instance, based on a user's affinity for different types of music, the user's preference for more or less verbose communication from the domain-specific voice interface 204”)

Regarding claim 8 (Previously presented), Sudhakaran, Chen and Adler teach all the limitation of claim 1 and Adler further teaches wherein the control circuitry is further configured to identify, based on the one or more attributes, the response template from the plurality of response templates (Adler, paragraph 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query. Selection of a query response template is described in further detail below.”) that have previously been assigned to the query template by  (Adler, paragraph 0035-0039 discloses query templates are re-usable “the knowledge base 302 for performing in-domain actions 408 and cross-domain actions 410 and re-usable query response templates 412, as will be discussed later in detail.”): 
retrieving, from a database, one or more attributes associated with the response template (Adler, paragraph 0036 discloses getting metadata/attributes related to query response template from a database); 
comparing  the one or more attributes associated with the response template with the one or more attributes of the plurality of attributes associated with the user; and based on the comparison, identifying the response template (Adler, paragraph 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query. Selection of a query response template is described in further detail below.”).

Regarding claim 51 (Previously presented), Sudhakaran, Chen and Adler teach all the limitations of claim 1 Chen further teaches wherein the control circuitry is further configured to update the response template to include the identified information (Chen, Fig. 8 & para 0092 discloses updating the response template using the identified information “By using the look-up table 800, the answer assembler 208 maps the question template to the answer template “<person>”. The answer may then be assembled in accordance with the answer template by replacing the tag <person> with the answer “Tim Cook””). 

Regarding claim 11 (Previously presented), Sudhakaran teaches A method for generating a response to a natural language query, the method comprising(Sudhakaran, Fig. 1 and para 0028 disclose a system for processing natural language queries “ The AIML interpreter may be operable to implement natural language processing of speech and/or text.”): 4Application No. 15/056,771Docket No.: 003597-1451-101 Amendment dated December 23, 2020Reply to Office Action of October 28, 2020receiving the natural language query (Sudhakaran, Fig. 6B and para 0084 disclose an user input as “Show my current location”): 
retrieving one or more search results corresponding to the natural language query(Sudhakaran, Fig. 6B and para 0090 disclose that in response to user query “Show my current location” user current location 610 b is being retrieved and displayed on user device “The intelligent UI 114 may present a map that represents the current location of the user 116, as a second message 610 b that corresponds to the received first information response. ”); selecting, based on a selection criterion, one or more attributes of a plurality of attributes associated with the user(Sudhakaran, Fig. 6B and para 0090 disclose user (device’s) location attribute is being selected for finding user location); 
inputting into a search engine a query based on both the selected one or more attributes associated with the user and the retrieved one or more search results to perform an additional search; identifying, based on the additional search, information associated with both the selected one or more attributes and the retrieved one or more search results (Sudhakaran, Fig. 6B and para 0090 disclose that first result to user’s query 610 b (user positional map)  & user location info (attribute) are being used to make additional queries to find user’s close by contact’s residence location (610c ) or available Wi-fi connections close to user current locations (610d) are retrieved and displayed on user devices “The intelligent UI 114 may present a map that represents the current location of the user 116, as a second message 610 b that corresponds to the received first information response. The intelligent UI 114 may further present a third message 610 c, “Jill's residence is close by”, and an associated location in the map presented as a second message 610 b. The intelligent UI 114 may further present a fourth message 610 d, “I detect many open Wi-Fi connections here”, and an associated location in the map presented as a second message 610 b. The third message 610 c and the fourth message 610 d may correspond to the received two second information responses generated by the contacts expert sub-system 604 e, and the Wi-Fi expert sub-system 604 d, respectively. ”); 
and generating the response to the natural language query based on the identified response template and the identified information (Sudhakaran, fig. 7B and para 0091 discloses that based on the response appropriate response template (health-based response template) is being selected “There is further shown a health-based response template 706, and a set of second information responses 708 a to 708 e. The health-based response template 706 may comprise multiple set of tags, such as tags 706 a to 706 e to indicate suitable information.”), wherein the response comprises the retrieved one or more search results and the identified information (Sudhakaran, element 710b, 710c &  710d of Fig. 7B disclose display of retrieved search results).
Sudhakaran teaches processing natural language queries to retrieve search result and performing additional searches but he does not explicitly teach determining which query template of a plurality of query templates corresponds to the natural language query; 
However in the same field of endeavor of natural language query processing Chen teaches determining which query template of a plurality of query templates corresponds to the natural language query (Chen, paragraph 0044 and 0091 discloses determining a query template based on the identified query properties “In addition, question parser 204 may convert the input question into a database query statement (e.g., in SQL) based on the identified properties by using a predetermined template. The query statement may then be sent to the query language processor 210 in the DBMS 126 to access data in the database 129.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the processing of natural language queries of Sudhakaran into selection of query template based on property/attribute of Chen to produce an expected result of forming queries adhering the query processing rules. The modification would be obvious because one of ordinary skill in the art would be motivated to extract only needed information for query processing for efficient searching (Chen, paragraph 0044 and 0091).
Sudhakaran and Chen teach processing natural language queries using templates based on query attributes but they don’t explicitly teach identifying, based on the one or more attributes associated with the user, a response template of a plurality of response templates previously assigned to the determined query template, wherein each of the plurality of response templates is used for formatting responses; 
However in the same field of endeavor of query analysis Adler teaches identifying, based on the one or more attributes associated with the user, a response template of a plurality of response templates (Adler, paragraph 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query. Selection of a query response template is described in further detail below.”; para 0035 further discloses user attributes such as name, user calendar entries etc. “An example of attribute-value pairs 406 describing an object 404 of a contact item may be: “First name: John, Last Name: Smith,” where “First name” is an attribute and “John” is a value. An example of attribute-value pairs 406 describing an object 404 of a calendar item may be “Title: review meeting,” “Date: Jun. 29, 2008,” “Time: 13:00-14:00, EST.””) previously assigned to the determined query template (Adler, paragraph 0035-0039 discloses query templates are re-usable “the knowledge base 302 for performing in-domain actions 408 and cross-domain actions 410 and re-usable query response templates 412, as will be discussed later in detail.”;  para 0027 further discloses determination/selection of query template “select an appropriate query response template”), wherein each of the plurality of response templates is used for formatting responses (Adler, paragraph 0059 discloses query response templates are formatting the response in a particular fashion with variable data such as time being inserted in a formatted response “An example of a query response template 412 may be “You have a meeting at [Insert time] with [Insert meeting attendee],” where the domain-specific voice interface 204would fill in the bracketed text with the appropriate information to generate a query response that responds to the user's query.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of input query template of Sudhakaran and Chen into selection of query response template based on user context of Adler to produce an expected result of producing consistent response based on response templates. The modification would be obvious because one of ordinary skill in the art would be motivated to present users a formatted query response in a consistent form based on user context (Adler, para 0025-0028 discloses selecting/identifying response template based on attributes “The query response templates may be associated with attributes, and the domain-specific voice interfaces 204 may process the attributes received in the instruction 206 to select an appropriate query response template for responding to the query”).

Regarding claim 12 (Original), Sudhakaran, Chen and Adler teach all the limitations of claim 11 and additional claim analysis are analogous to claim 2 and applicable to claim 12. 

Regarding claim 13 (Previously presented), Sudhakaran, Chen and Adler teach all the limitations of claim 11 and additional claim analysis are analogous to claim 3 and applicable to claim 13. 

Regarding claim 14 (Original), Sudhakaran, Chen and Adler teach all the limitations of claim 13 and additional claim analysis are analogous to claim 4 and applicable to claim 14. 

Claim 15 cancelled. 

Regarding claim 16 (Previously presented), Sudhakaran, Chen and Adler teach all the limitations of claim 11 and additional claim analysis are analogous to claim 6 and applicable to claim 16. 

Regarding claim 17 (Original), Sudhakaran and Chen and Adler teach all the limitations of claim 16 and additional claim analysis are analogous to claim 7 and applicable to claim 17. 

Regarding claim 18 (Original), Sudhakaran and Chen and Adler teach all the limitations of claim 11 and additional claim analysis are analogous to claim 8 and applicable to claim 18. 

Regarding claim 52 (Previously presented), Sudhakaran and Chen and Adler teach all the limitations of claim 11 and additional claim analysis are analogous to claim 51 and applicable to claim 52. 

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakaran, Nisanth et al (PGPUB Document No. 20160048759), hereafter, referred to as “Sudhakaran”, in view of Chen, Yingyu et al (PGPUB Document No. 20140358890), hereafter, referred to as “Chen”, in view of Adler, Mark et al (PGPUB Document No. 20100114944), hereafter, referred to as “Adler”, in further view of Cooper; Thomas et al (PGPUB Document No. 20110106617), hereafter, referred to as “Cooper”.

Regarding claim 9 (Original), Sudhakaran, Chen and Adler teach all the limitation of claim 1 and Sudhakaran further teaches wherein the control circuitry is further configured to: determine that a plurality of search results corresponds to the natural language query (Sudhakaran, element 710b, 710c & 710d of Fig. 7B disclose display of retrieved search results based on user’s natural language query (“Check my BP”)); 
and based on the determining, generate the response to the natural language query based on the identified response template and the preferred one or more search results (Sudhakaran, fig. 7B and para 0091 discloses that based on the response appropriate response template (health-based response template) is being selected “There is further shown a health-based response template 706, and a set of second information responses 708 a to 708 e. The health-based response template 706 may comprise multiple set of tags, such as tags 706 a to 706 e to indicate suitable information.”).
Sudhakaran, Chen and Adler teach Natural Language Query processing but they don’t explicitly teach determine, based on past natural language queries received from the user, that one or more search results are preferable over other search results corresponding to the natural language query; 
However in the same field of endeavor of query processing Cooper teaches determine, based on past natural language queries received from the user, that one or more search results are preferable over other search results (Cooper, paragraph 0213 and 0217 disclose consideration of previous query for generating result set in response to a query “answer reuse is important to success of a human-assisted search system as it directly impacts cost, quality and economic viability of the system. In order that a previous search result may be provided responsive to a request, it is necessary to meet a combination of conditions. The request must be sufficiently close to a request for which a search result is available, and the available search result must be of sufficient quality. A criterion for matching and/or for quality of a search result may change based on the nature of a request and the type of search result.”) corresponding to the natural language query (Cooper, Fig.11-12 discloses natural language request processing); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of input/output query templates of Sudhakaran, Chen and Adler into re-using mechanism of previously identified answers to queries of Cooper to produce an expected result of producing fast search results. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use previously found answers to queries to save resource cost (Cooper, paragraph 0213 “answer reuse is important to success of a human-assisted search system as it directly impacts cost, quality and economic viability of the system.”).

Regarding claim 19 (Original), Sudhakaran, Chen and Adler teach all the limitations of claim 11 and additional claim analysis are analogous to claim 9 and applicable to claim 19. 

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakaran, Nisanth et al (PGPUB Document No. 20160048759), hereafter, referred to as “Sudhakaran”, in view of Chen, Yingyu et al (PGPUB Document No. 20140358890), hereafter, referred to as “Chen”, in view of Adler, Mark et al (PGPUB Document No. 20100114944), hereafter, referred to as “Adler”, in view of Stuttle, Matthew et al (PGPUB Document No. 20140171133), hereafter, referred to as “Stuttle”, in further view of Li,  Ming et al (PGPUB Document No. 20130226846), hereafter, referred to as “Li”.

Regarding claim 10 (Original), Sudhakaran, Chen and Adler teach all the limitation of claim 1 but they don’t explicitly teach wherein the control circuitry is further configured to: receive a plurality of sample natural language queries and a corresponding plurality of sample responses, wherein each natural language query corresponds to one or more sample responses; 
generate a plurality of sample query templates based on the plurality of sample natural language queries; 
and generate one or more response templates for each sample query template based on the one or more sample responses corresponding to the associated natural language query; 
However in the same field of endeavor of query processing Stuttle teaches wherein the control circuitry is further configured to (Stuttle, paragraph 0036 discloses circuitry for processing natural language queries “The NLU 106 may comprise suitable circuitry, logic and/or code and may be operable to apply natural language understanding functionalities to queries (e.g., query 114) received from the sending user”): receive a plurality of sample natural language queries (Stuttle, paragraph 0034 discloses learning/sample queries “In this regard, online learning may be used to create and store a query response template based on user input, in instances when there is no previously memorized (stored) template to address a received query. Additionally, a user profile associated with the sender of a query may also be stored based on receiving user input”)
and a corresponding plurality of sample responses, wherein each natural language query corresponds to one or more sample responses (Stuttle, paragraph 0037 discloses consideration of previous query for generating result set in response to a query “In response to the query 114, the NLU 106 may interpret the query 114 and generate a query interpretation 116 of the received query type ….. determine that the user 108 is at work and a context appropriate response may be sending a context pertinent response (e.g., text or email) answer back to the originating sender”) corresponding to the natural language query (Stuttle, paragraph 0036 discloses processing of natural language queries “The NLU 106 may comprise suitable circuitry, logic and/or code and may be operable to apply natural language understanding functionalities to queries (e.g., query 114) received from the sending user”); 
and generate one or more response templates for each sample query template based on the one or more sample responses (Stuttle, paragraph 0034 discloses generating sample/learning response templates “In this regard, online learning may be used to create and store a query response template based on user input, in instances when there is no previously memorized (stored) template to address a received query.”) corresponding to the associated natural language query (Stuttle, paragraph 0036 discloses processing of natural language queries “The NLU 106 may comprise suitable circuitry, logic and/or code and may be operable to apply natural language understanding functionalities to queries (e.g., query 114) received from the sending user”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of input/output query templates of Sudhakaran, Chen and Adler into generation of new templates of Stuttle to produce an expected result of producing new templates dynamically to address new queries. The modification would be obvious because one of ordinary skill in the art would be motivated to train the QA system to make it capable of responding unknown answers (Stuttle, paragraph 0034 “In this regard, online learning may be used to create and store a query response template based on user input, in instances when there is no previously memorized (stored) template to address a received query”).
Sudhakaran, Chen, Adler and Stuttle teach processing of natural language queries on a QA system but they don’t explicitly teach generate a plurality of sample query templates based on the plurality of sample natural language queries; 
However in the same field of endeavor of query processing Li teaches generate a plurality of sample query templates based on the plurality of sample natural language queries (Li, paragraph 0058 discloses sample/training query templates “auto -generated templates model as described above, basic question answering can be performed by matching the natural language query to a template. Similar with the training process, an input question is scanned by NER to generate an entity surface e=(w.sub.i, . . . , w.sub.i+j) and input question's template (w.sub.1, . . . , w.sub.i-1, m, w.sub.i+j+1, . . . , w.sub.n). Moreover, multiple entity surfaces detected in the input question can either lead to multiple candidate templates, or one template with several slots. If the normalized input template is matched with at least one of the trained templates, mapping the proper predicates is estimated based on the trained relationship path distribution of matched templates. With frames referred by NER and predicates mapped from trained templates, a group of BGPs can then be generated. Groups of the BGPs might contain one or more BGP conjunctions and may be used to construct a comprehensive structured query.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identification of input/output query templates of Sudhakaran, Chen, Adler and Stuttle into auto generation of query templates for natural language of Li to produce an expected result of adding new templates to collection. The modification would be obvious because one of ordinary skill in the art would be motivated to enrich query template collection by using training (Li, paragraph 0058).

Regarding claim 20 (Original), Sudhakaran, Chen and Adler teach all the limitations of claim 11 and additional claim analysis are analogous to claim 10 and applicable to claim 20. 

Claim 21-50 cancelled.

Response to Arguments 

I.	35 U.S.C §103
Regarding independent claim 1 and 11, the crux of the applicant’s arguments filed on 09/23/2021 in REMARK is “Sudhakaran fails to show both a response to a query and an additional attribute being used to generate a second query. At best, Sudhakaran describes using one or the other to generate a command, but does not use both. Neither Chen nor Abel cure the deficiencies of Sudhakaran, nor are they intended to. Therefore, claims 1 and 11 are patentable under 35 U.S.C. §103 over Sudhakaran in view of Chen and Abel. Reconsideration is respectfully requested.”. 
Applicant’s above stated arguments have been fully considered but not found persuasive.  Sudhakaran in paragraph 0085-0087 connected to fig. 6B and paragraph 0090 discloses that first command or query being executed for finding user location and accordingly retrieves user current location as following “The selected maps sub-system 602 b may be operable to determine a first information response to show the current location, such as, “Current location is . . . ”, which may be related to the maps functional service.”. 
Paragraph 0086 further discloses that subsequent query and command is being executed based on first response as following “The selected maps sub-system 602 b may be operable to issue a second command based on the determined first information response. ”. 
Finally, paragraph 0087 discloses that user current location (i.e. user current location from the first response) along with user contract attribute from “contracts expert sub-subsystem 604 e” is being used to find out any user’s contact residing nearby to user current location as following “The contacts expert sub-system 604 e may generate the second information response 608 e, such as, “[show-cur-loc, XXX's residence nearby]”.”. Thus, it is evident that additional or subsequent query or command is being performed by previous response and user attribute.  
Therefore the examiner maintains the rejection for independent claim 1 and 11. 
Regarding claims dependent on independent claim 1 and 11, no other arguments are presented other than discussed above. Therefore the examiner maintains the rejection for claims dependent on independent claim 1 and 11. 

Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/           Examiner, Art Unit 2164        

/ASHISH THOMAS/           Supervisory Patent Examiner, Art Unit 2164